Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 1 of 19 Page ID
                                  #:2617




                    EXHIBIT 27
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 2 of 19 Page ID
                                  #:2618




          Management Alert –
          Issues Requiring
          Action at the Adelanto
          ICE Processing
          Center in Adelanto,
          California




                                                      September 27, 2018
                                                                 OIG-18-86
                                                           NOVOA_0006718
       Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 3 of 19 Page ID
                                         #:2619
                                        DHS OIG HIGHLIGHTS
                              Management Alert – Issues Requiring
                              Action at the Adelanto ICE Processing
                                  Center in Adelanto, California
                                                     
                                                

    September 27, 2018                          What We Found
    Why We Did                                  During our May 2018 unannounced inspection
                                                of the Adelanto ICE Processing Center in
    This Alert                                  Adelanto, California, we identified a number of
                                                serious issues that violate ICE’s 2011
    This Alert is part of an ongoing            Performance-Based National Detention Standards
    review to inspect U.S. Immigration          and pose significant health and safety risks at
    and Customs Enforcement (ICE)               the facility. Specifically, we are concerned about
    detention facilities. We conducted an       the following:
    unannounced visit to the Adelanto
    ICE Processing Center and, using
                                                x       Nooses in Detainee Cells
    ICE’s 2011 Performance-Based
                                                x       Improper and Overly Restrictive
    National Detention Standards, we
                                                         Segregation
    identified serious violations that are
                                                x       Untimely and Inadequate Detainee
    important to inform ICE of
                                                         Medical Care
    immediately.
                                                ICE must ensure the Adelanto Center complies
    What We                                     with detention standards to establish an
    Recommend                                   environment that protects the safety, rights, and
                                                health of detainees. Mitigation and resolution of
                                                these issues require ICE’s immediate attention
    We recommend that ICE conduct a
                                                and increased engagement with the center and
    full review of the Adelanto ICE
                                                its operations.
    Processing Center and the GEO
    Group’s management of the center
    immediately to ensure compliance            ICE Response
    with ICE’s 2011 Performance-Based
    National Detention Standards. As            ICE concurred with the recommendation and is
    part of this assessment, ICE must           implementing corrective actions to ensure the
    ensure compliance with the                  Adelanto ICE Processing Center meets required
    standards addressing personal               detention standards. ICE reported that it will
    housekeeping requirements,                  complete a full inspection of the Adelanto facility
    segregation, and medical care.              and a Special Assessment Review to ensure
    For Further Information:                    concerns identified in this report are fully
    Contact our Office of Public Affairs at     inspected and addressed. We consider the one
    (202) 981-6000, or email us at
    DHS-OIG.OfficePublicAffairs@oig.dhs.gov
                                                recommendation resolved and open.


www.oig.dhs.gov                                                                           OIG-18-86


                                                                             NOVOA_0006719
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 4 of 19 Page ID
                                  #:2620

                    OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security
                       Washington, DC 20528 / www.oig.dhs.gov



                               6HSWHPEHU


 MEMORANDUM FOR:          Ronald D. Vitiello
                          Senior Official Performing the Duties of Director
                          U.S. Immigration and Customs Enforcement


 FROM:                    John V. Kelly
                          Senior Official Performing the Duties of the Inspector
                          General

 SUBJECT:                 Management Alert – Issues Requiring Action at the
                          Adelanto ICE Processing Center in Adelanto, California

 For your action is our final report, Management Alert – Issues Requiring Action
 at the Adelanto ICE Processing Center in Adelanto, California. We incorporated
 the formal comments provided by your office.

 The report contains one recommendation aimed at improving compliance with
 these U.S. Immigration and Customs Enforcement (ICE) detention standards
 and to strengthen its oversight of the Adelanto ICE Processing Center. Your
 office concurred with the one recommendation.

 Based on information provided in your response to the draft report, we
 consider recommendation 1 open and resolved. Once your office has fully
 implemented the recommendation, please submit a formal closeout letter to us
 within 30 days so that we may close the recommendation. The memorandum
 should be accompanied by evidence of completion of agreed-upon corrective
 actions. Please send your response or closure request to
 OIGInspectionsFollowup@oig.dhs.gov.

 Consistent with our responsibility under the Inspector General Act, we will
 provide copies of our report to congressional committees with oversight and
 appropriation responsibility over the Department of Homeland Security. We will
 post the report on our website for public dissemination.

 Please call me with any questions, or your staff may contact
 Jennifer L. Costello, Chief Operating Officer, or John D. Shiffer, Chief
 Inspector, at (202) 981-6000.


 www.oig.dhs.gov


                                                                    NOVOA_0006720
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 5 of 19 Page ID
                                  #:2621

                                             OFFICE OF INSPECTOR GENERAL
                                                          Department of Homeland Security
                                                                                  
                                                                   Background

 The Adelanto ICE Processing Center, owned and operated by the GEO Group,
 Inc., houses up to 1,940 U.S. Immigration and Customs Enforcement (ICE)
 detainees through an Intergovernmental Service Agreement.1 Based on this
 agreement, the Adelanto Center must comply with ICE’s 2011 Performance-
 Based National Detention Standards, as revised in December 2016. These
 detention standards establish requirements for areas such as:
 
     x environmental health and safety: e.g., cleanliness, sanitation, security,
        admission into facilities, classification, detainee searches, segregation2
        (Special Management Units), and disciplinary system;
     x detainee care: e.g., food service, medical care, and personal hygiene;
     x activities: e.g., religious practices, telephone access, and visitation; and
     x grievance system.

 In May 2018, we visited the Adelanto ICE Processing Center as part of our
 latest round of unannounced spot inspections. At the time, 307 contract
 guards oversaw 1,659 detainees housed in different facilities around the
 center. On the west side of the center, detainees resided in 16 housing units
 consisting of 18 cells each that can hold approximately 4 to 8 detainees per
 cell. On the east side of the center, detainees resided in 2 open bay housing
 modules with 7 dormitories and an average of 94 detainees per dormitory.
 While at the center, we identified serious issues relating to safety, detainee
 rights, and medical care that require ICE’s immediate attention. These issues
 not only constitute violations of ICE detention standards but also represent
 significant threats to the safety, rights, and health of detainees. 
 Nooses Made from Braided Bed Sheets Present Ongoing Safety and
 Security Risks
 ICE standards3 prohibit detainees from hanging or draping objects from their
 beds, fixtures, or other furniture. However, in about 15 of the approximately 20
 male detainee cells we visited within 4 housing units on the west side, we
 observed braided bedsheets, referred to as “nooses” by center staff and

 
 1 The Intergovernmental Service Agreement (IGSA) was established between the City of
 Adelanto and ICE.
 2 Segregation is the process of separating certain detainees from the general population for

 administrative, disciplinary, or protective reasons.
 3 ICE, Performance-Based National Detention Standards, 2011, Section 5.8.V.C, Voluntary Work

 Program, Expected Practices, Personal Housekeeping Required (Revised Dec. 2016). The
 pertinent part of this standard requires detainees to maintain their immediate living areas in a
 neat and orderly manner by making their bunk beds daily; stacking loose papers; keeping the
 floor free of debris and dividers free of clutter; and refraining from hanging/draping clothing,
 pictures, keepsakes, or other objects from beds, overhead lighting fixtures, or other furniture.

 www.oig.dhs.gov                                                         2                        OIG-18-86
                                                                             
                                                                                             NOVOA_0006721
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 6 of 19 Page ID
                                  #:2622




                                                              NOVOA_0006722
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 7 of 19 Page ID
                                  #:2623

                                             OFFICE OF INSPECTOR GENERAL
                                                          Department of Homeland Security
                                                                                  
 ICE must prioritize addressing the issue of sheets hanging in detainee cells, as
 they represent the potential to assist suicide acts. In March 2017, a 32-year-
 old male died at an area hospital after being found hanging from his bedsheets
 in an Adelanto cell. In the months after this suicide, ICE compliance reports
 documented at least three suicide attempts by hanging at Adelanto, two of
 which specifically used bedsheets. Media reports based on 911 call logs
 indicate at least four other suicide attempts at the center from December 2016
 to July 2017.4 In total, these reports represent at least seven suicide attempts
 at the Adelanto Center from December 2016 to October 2017. Nationwide, self-
 inflicted strangulation accounts for 4 of the 20 detainee deaths reported
 between October 2016 to July 2018, according to ICE news releases. The most
 recent ICE detainee death, on July 10, 2018, at the Stewart Detention Facility
 in Georgia, again highlights the current need to prioritize this issue, as ICE
 preliminarily attributed that death to self-inflicted strangulation. ICE’s lack of
 response to address this matter at the Adelanto Center shows a disregard for
 detainee health and safety.

 Inappropriate Segregation Restricts Detainee Rights

 Detainees may be separated from the center’s general population because they
 committed a serious prohibited act or rule violation (disciplinary segregation)5
 or to protect themselves, others and property, for medical reasons, and for
 secure and orderly facility operations (administrative segregation). ICE
 standards6 obligate the Adelanto Center to meet numerous requirements for
 segregation, including:

        x preventing the commingling of detainees in administrative and
           disciplinary segregation;
        x placing detainees in disciplinary segregation only after they are found to
           have committed a prohibited act and only when alternative dispositions
           may inadequately regulate the detainee’s behavior;
        x avoiding the use of restraints on detainees;


 
 4 Paloma Esquivel, ‘We don’t feel OK here’: Detainee deaths, suicide attempts and hunger strikes
 plague California immigration facility, LOS ANGELES TIMES (Aug. 8, 2017),
 http://www.latimes.com/local/lanow/la-me-ln-adelanto-detention-20170808-story.html.
 5 A prohibited act or rule violation must be classified at a “greatest” (e.g., killing, rioting,

 assault), “high” (e.g., fighting, drug possession, bribery), or “high-moderate” (e.g., theft, refusal
 to obey staff or officer orders, gambling) level as defined in ICE standards.
 6 ICE, Performance-Based National Detention Standards, 2011, Section 2.12, Special

 Management Units (Revised Dec. 2016). “This detention standard protects detainees, staff,
 contractors, volunteers and the community from harm by segregating certain detainees from
 the general population in Special Management Units with an Administrative Segregation
 section for detainees segregated for administrative reasons and a Disciplinary Segregation
 section for detainees segregated for disciplinary reasons.”

 www.oig.dhs.gov                                                         4                        OIG-18-86
                                                                             
                                                                                             NOVOA_0006723
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 8 of 19 Page ID
                                  #:2624

                    OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security
                                                    
    x providing communications assistance to detainees in segregation who
       cannot speak English or who may be blind or deaf; and,
    x providing regular access to supervisory, management, program, and
       health care staff.

 Nonetheless, our review of disciplinary segregation revealed multiple violations
 of ICE detention standards. These violations pose a significant threat to
 maintaining detainee rights and ensuring their mental and physical well-being.

 Detainees Are Placed in Disciplinary Segregation Prematurely and
 Inappropriately

 During our visit to the Adelanto Center, there were 14 detainees in disciplinary
 segregation. Through our file review, we found that the Adelanto Center
 inappropriately placed all 14 detainees in disciplinary segregation before they
 were found guilty of a prohibited act or rule violation. We also identified one
 detainee who requested placement in administrative segregation but was
 inappropriately held in disciplinary segregation for more than a week.

 ICE standards state that a detainee shall be placed in disciplinary segregation
 only after a disciplinary hearing panel finds the detainee guilty of a prohibited
 act or rule violation and the disciplinary panel chair completes a written order
 for segregation. Yet, based on file reviews and interviews with GEO Group staff,
 the Adelanto Center places detainees in disciplinary segregation prior to a
 guilty finding and a written order for segregation. GEO Group staff indicated it
 is the center’s practice to place all detainees directly in disciplinary segregation
 after an alleged incident to prevent further issues with the detainee. We
 reviewed files for the 14 detainees in disciplinary segregation and only found
 disciplinary panel decisions for 7 of the detainees. File reviews indicated that
 this segregation placement is also done before the disciplinary panel assesses a
 penalty for the violation and the detainee has the opportunity to appeal,
 thereby violating the detainee’s right to due process.

 This premature placement in disciplinary segregation may further restrict
 detainee rights by imposing additional sanctions not included in the
 disciplinary panel’s decision or orders. In the seven cases where we found a
 disciplinary panel decision in the detainee file, the sanctions imposed went
 beyond the penalties listed in the disciplinary panel decision. For example,
 through interviews and observations, we learned that these detainees lost the
 ability to purchase or keep commissary items in their cells while in disciplinary
 segregation, but the disciplinary panel’s decisions did not include this penalty.
 Further, according to center staff, all detainees in disciplinary segregation lose
 contact visits with family. However, neither the disciplinary segregation orders


 www.oig.dhs.gov                         5                                 OIG-18-86
                                             
                                                                     NOVOA_0006724
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 9 of 19 Page ID
                                  #:2625

                    OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security
                                                    
 for the 14 detainees nor the center handbook’s description of rule violation
 penalties listed loss of contact visits with family as an available penalty.

 Our file review also revealed that a disabled detainee who had requested to be
 placed in administrative segregation, was instead placed in disciplinary
 segregation. This violates two aspects of the Special Management Units
 standard: one requiring a guilty finding before disciplinary segregation, and
 another prohibiting commingling detainees in administrative and disciplinary
 segregation. The center initially placed the detainee in disciplinary segregation
 due to an unrelated behavioral problem in administrative segregation at the
 time of transfer but inappropriately held him there for 9 days until we raised
 the issue to the center’s Medical Health Services Administrator. Based on our
 file review, in those 9 days, the detainee never left his wheelchair to sleep in a
 bed or brush his teeth. During our visit, we saw that the bedding and toiletries
 were still in the bag from his arrival. We also observed medical staff just
 looking in his cell and stamping his medical visitation sheet rather than
 evaluating the detainee, as required by ICE standards. After our notification,
 the Medical Health Administrator moved the detainee from segregation to
 medical for observation.

 Detainees in Disciplinary Segregation Are Improperly Handcuffed and Shackled

 According to ICE standards, placement in disciplinary segregation alone does
 not constitute a valid basis for using restraints (i.e., handcuffs and shackles)
 on detainees. However, in disciplinary segregation, we observed GEO Group
 contract guards moving six detainees in physical restraints, including
 handcuffs and shackles. The GEO Group segregation supervisor and guards
 said they place all detainees held in disciplinary segregation in restraints when
 outside their cells. The center reported using restraints for security reasons,
 though according to ICE standards, restraints should only be used if necessary
 as a precaution against escape during transfer, when directed by the medical
 officer for medical reasons, or to prevent self-injury, injury to others, or serious
 property damage. Physically restraining all disciplinary segregation detainees
 whenever they are outside their cells does not comport with ICE standards and
 gives the appearance of criminal, rather than civil, custody.

 Detainees in Disciplinary Segregation Lack Communication Assistance

 ICE standards require facilities to provide communication assistance to
 detainees in segregation with disabilities or who are limited in their English
 proficiency. During our visit, we encountered a blind, limited English proficient
 detainee in disciplinary segregation but found the center had no auxiliary aids
 or translated materials for the detainee to read or understand documents he
 was given. In addition, file reviews of the 14 detainees in disciplinary

 www.oig.dhs.gov                         6                                  OIG-18-86
                                             
                                                                     NOVOA_0006725
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 10 of 19 Page ID
                                   #:2626

                                              OFFICE OF INSPECTOR GENERAL
                                                           Department of Homeland Security
                                                                                   
  segregation at the time of our visit revealed that none of the segregation orders
  or information provided to detainees while in segregation was translated or
  otherwise communicated to ensure the detainee’s understanding. Without
  proper communication assistance, ICE cannot ensure that detainees placed in
  disciplinary segregation understand the reasoning for their segregation and are
  aware of their rights.

  Failure to Provide Timely and Adequate Medical Care for Detainees
  Increases Health Risks

  ICE has not ensured that Adelanto Center general population and segregated
  detainees receive appropriate and necessary medical and dental care, as
  required by ICE standards.7 We observed medical staff performing limited
  checks on detainees in disciplinary segregation, which do not effectively ensure
  detainee well-being. Based on interviews with detainees and medical staff and a
  review of independent reports, we concluded that detainees do not have timely
  access to proper medical care. Also, our detainee interviews and review of
  medical records revealed that detainees are placed on waitlists for months and,
  sometimes, years to receive basic dental care, resulting in tooth loss and
  unnecessary extractions in some cases.

  Medical Oversight in Disciplinary Segregation Is Ineffective in Ensuring
  Detainee Well-Being

  Although ICE standards require face-to-face medical assessments of all
  detainees in segregation at least once daily to ensure their welfare, we observed
  Adelanto Center medical providers, including nurses, physicians, and mental
  health providers, conducting cursory walk-throughs of disciplinary segregation.
  For example, we observed two doctors walking through disciplinary segregation
  and stamping their name on the detainee records, which hang outside each
  detainee’s cell, indicating that they visited with the detainee. However, we
  observed them doing so without having any contact with 10 of the 14 detainees
  in disciplinary segregation. For the four detainees a doctor did speak with, the
  doctor asked if the detainee was “ok” in English, not necessarily a language the
  detainee understood. We confirmed with guards that these four detainees were
  non-English speakers, and the doctor left without any acknowledgment or
  response from the detainee. Although ICE’s detainee death review of the March
  2017 suicide at Adelanto previously identified similar issues with medical
  oversight of detainees in segregation, our spot inspection of the center
  confirmed these issues persist.
  
  7 ICE, Performance-Based National Detention Standards, 2011, Section 4.3, Medical Care
  (Revised Dec. 2016). “This detention standard ensures that detainees have access to
  appropriate and necessary medical, dental and mental health care, including emergency
  services.”

  www.oig.dhs.gov                                                         7                        OIG-18-86
                                                                              
                                                                                              NOVOA_0006726
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 11 of 19 Page ID
                                   #:2627

                     OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security
                                                    


  Medical Care for Detainees Is Delayed and Inadequate

  From November 2017 to April 2018, detainees filed 80 medical grievances
  (about 34 percent of all grievances filed) with the center for not receiving urgent
  care, not being seen for months for persistent health conditions, and not
  receiving prescribed medication. Four of the 13 detainees we interviewed
  reported waiting weeks and months to see a doctor. They also reported that
  their appointments were sometimes canceled with no explanation, and that
  they were then placed back on the waiting list for a future appointment. In
  2017, the medical unit conducted a quality improvement investigation and
  identified 60 to 80 clinic appointments that were canceled because contract
  guards were not available to take detainees from their cells to their
  appointments.

  Detainee statements also corroborated a 2017 outside medical review that
  reported wait times to see a provider for both acute illness/injury and chronic
  care needs are often excessively long. Further, ICE’s detainee death reviews for
  three Adelanto Center detainees who have died since fiscal year 2015 also cited
  medical care deficiencies related to providing necessary and adequate care in a
  timely manner. ICE must take these continuing violations seriously and
  address them immediately.

  Dental Providers Do Not Provide Basic Dental Care

  ICE standards expect detention facilities to provide dental care, including
  checkups, cleanings, and procedures, after an individual has been in detention
  for 6 months. The Adelanto Center, however, does not include time spent at
  other ICE facilities when calculating the 6 months, and only adds detainees
  requesting dental cleanings to a waitlist for dental care after they have been at
  the Adelanto Center for more than 6 months. Records indicated and center
  staff corroborated that the center was waiting for detainees to leave rather than
  providing cleanings. Further, the Adelanto Center has only two dentists on staff
  to provide care for up to 1,940 detainees. According to center logs, no detainees
  received cleanings for almost 4 years. Dental cleanings began shortly before
  our visit due to findings from an external medical review.

  Our review of all requests for fillings since 2014 also found that although the
  center’s two dentists identified cavities and placed detainees on a waitlist for
  fillings, no detainees have received fillings in the last 4 years. One detainee we
  interviewed reported having multiple teeth fall out while waiting more than 2
  years for cavities to be filled. When we asked one of the dentists why fillings
  were not performed, he said he barely has time to do cleanings and screening,
  so as a result he does not do fillings. He offered extractions over other types of

  www.oig.dhs.gov                         8                                 OIG-18-86
                                              
                                                                     NOVOA_0006727
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 12 of 19 Page ID
                                   #:2628

                     OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security
                                                   
  dental care; we corroborated this information through detainee interviews. In
  our interviews with detainees, one reported having to wait 8 months for an
  extraction and another reported having the wrong tooth pulled. We reviewed
  the detainee dental records for tooth extraction and corroborated the detainee
  statements.

  During our interviews, a center dentist stated that he only provides “palliative
  care” and does not have time to complete cleanings or fillings. The dentist
  dismissed the necessity of fillings if patients commit to brushing and flossing.
  Floss is only available through detainee commissary accounts, but the dentist
  suggested detainees could use string from their socks to floss if they were
  dedicated to dental hygiene.

                                   Conclusion
  ICE must ensure the Adelanto Center complies with detention standards to
  establish an environment that protects the safety, rights, and health of
  detainees. Although this form of civil custody should be non-punitive, some of
  the center conditions and detainee treatment we identified during our visit and
  outlined in this management alert are similar to those one may see in criminal
  custody. Mitigation and resolution of these issues require ICE’s immediate
  attention and increased engagement with the center and its operations.

                               Recommendation

  Recommendation 1: We recommend that ICE conduct a full review of the
  Adelanto ICE Processing Center and the GEO Group’s management of the
  center immediately to ensure compliance with ICE’s 2011 Performance-Based
  National Detention Standards. As part of this assessment, ICE must review and
  ensure compliance with those standards addressing:

        1. Personal housekeeping requirements, associated with hanging
            bedsheets
        2. Segregation
        3. Medical Care

                Management Comments and OIG Analysis
  ICE concurred with the one report recommendation. Appendix A contains a
  copy of ICE’s management comments in their entirety. We also received
  technical comments from ICE, and we incorporated those comments in the
  report where appropriate. We consider this recommendation to be resolved and
  open. A summary of ICE’s response and our analysis follows.


  www.oig.dhs.gov                        9                                OIG-18-86
                                             
                                                                    NOVOA_0006728
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 13 of 19 Page ID
                                   #:2629

                    OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security
                                                  
  ICE Response to Recommendation 1: ICE concurred with this
  recommendation. ICE reported that it has scheduled a contractor to inspect the
  Adelanto ICE Processing Center, beginning October 10, 2018. The inspection is
  intended to gauge compliance with the 2011 PBNDS [Performance-Based
  National Detention Standards]. In addition, ICE Office of Enforcement and
  Removal Operations (ERO) has implemented a Special Assessment Review in
  response to this Management Alert. The Special Assessment Review is an
  additional detention facility review to target emergent concerns like those
  identified by the OIG. Additionally, ERO and the ICE Health Services Corps will
  meet to discuss an ongoing plan for providing technical assistance, monitoring,
  and oversight to ensure corrective actions are completed. ICE anticipates these
  actions to be completed by January 31, 2019.

  OIG Analysis: We consider these actions responsive to this recommendation,
  which is resolved and open. We will close this recommendation when we
  receive sufficient evidence that ICE has completed both the full inspection of
  Adelanto and a Special Assessment Review that will cover the areas of concern
  identified in this report. Once we receive documentation that these two
  inspections have been completed and ICE’s plan to address these reports, we
  will close this recommendation.

                           Scope and Methodology
  We visited the Adelanto ICE Processing Center as part of our larger effort to
  inspect ICE detention facilities. We used ICE’s 2011 Performance-Based
  National Detention Standards to conduct our inspection, as these are the
  standards under which the center reported currently operating. These
  standards, which were developed in coordination with component stakeholders,
  prescribe the expected outcomes of each standard and the expected practices
  required to achieve them. ICE detention standards were also designed to
  improve safety, security, and conditions of confinement for detainees.

  During our inspection, we interviewed the following ICE staff members: ICE
  Supervisory Detention and Deportation Officer, ICE Assistant Field Office
  Director, Detention Management and Compliance Officer, and medical
  oversight staff at the Adelanto ICE Processing Center. We interviewed
  employees of the GEO Group, including the Warden, Assistant Warden,
  Grievance Coordinator, Classification Officer, Segregation Supervisor, Health
  Services Administrator, and medical providers. We also interviewed detainees
  held in the general population and segregation. We reviewed documentation
  from previous ICE inspections, center documents, detainee records, and
  documentation of grievances.



  www.oig.dhs.gov                      10                               OIG-18-86
                                         
                                                                  NOVOA_0006729
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 14 of 19 Page ID
                                   #:2630

                      OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security
                                                    
  As part of our inspection we toured the following areas of the center:

     x   General medical unit for detainees
     x   Kitchens
     x   Special Management Unit (segregation)
     x   Modular housing units, including individual cells
     x   Center intake
     x   Control room

  We reviewed disciplinary and administrative segregation files, as well as
  medical files and records for detainee care, including dental logs for patients
  awaiting care.

  We conducted this review from May 2018 to July 2018 under the authority of
  the Inspector General Act 1978, as amended, and in accordance with the
  Quality Standards for Inspection and Evaluation issued by the Council of the
  Inspectors General on Integrity and Efficiency. Major contributors to this report
  are: John D. Shiffer, Chief Inspector; Stephanie Christian, Lead Inspector;
  Michael Rich, Lead Inspector; Ryan Nelson, Senior Inspector; and LaDana
  Crowell, Independent Reference Reviewer.




  www.oig.dhs.gov                        11                                OIG-18-86
                                           
                                                                    NOVOA_0006730
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 15 of 19 Page ID
                                   #:2631

                    OFFICE OF INSPECTOR GENERAL
                       Department of Homeland Security
                                               


  Appendix A
  ICE Response to the Draft Management Alert




  www.oig.dhs.gov                    12                             OIG-18-86
                                       
                                                              NOVOA_0006731
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 16 of 19 Page ID
                                   #:2632

                    OFFICE OF INSPECTOR GENERAL
                       Department of Homeland Security
                                               




  www.oig.dhs.gov                    13                             OIG-18-86
                                       
                                                              NOVOA_0006732
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 17 of 19 Page ID
                                   #:2633

                    OFFICE OF INSPECTOR GENERAL
                       Department of Homeland Security
                                               




  www.oig.dhs.gov                    14                             OIG-18-86
                                       
                                                              NOVOA_0006733
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 18 of 19 Page ID
                                   #:2634

                     OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security
                                                        


  Appendix B
  Report Distribution

  Department of Homeland Security

  Secretary
  Deputy Secretary
  Chief of Staff
  General Counsel
  Executive Secretary
  Director, GAO/OIG Liaison Office
  Assistant Secretary for Office of Policy
  Assistant Secretary for Office of Public Affairs
  Assistant Secretary for Office of Legislative Affairs
  Director, ICE
  ICE Component Liaison

  Office of Management and Budget

  Chief, Homeland Security Branch
  DHS OIG Budget Examiner

  Congress

  Congressional Oversight and Appropriations Committees




  www.oig.dhs.gov                         15                        OIG-18-86
                                            
                                                              NOVOA_0006734
Case 5:17-cv-02514-JGB-SHK Document 193-27 Filed 09/27/19 Page 19 of 19 Page ID
                                   #:2635




                                                              NOVOA_0006735
